Locher, J.,
dissenting. I am compelled to dissent from the majority opinion because it fails to address the real environmental concerns at issue. While approving WTI’s perfunctory compliance with the “form” of Ohio’s hazardous waste laws, the majority ignores the “substance” of environmental protection.
A permit to operate a hazardous waste treatment facility should not be granted as a matter of law when: (1) the facility is to operate on the bank of a major waterway; (2) the facility is to operate above a community’s potential major source of drinking water; (3) the facility is located within the corporate limits of a municipality; and (4) the exact nature and volume of the hazardous waste are unknown.
One reason the permit in the case sub judice should not be granted is because no evidence has been presented by WTI concerning possible alternative locations for this facility. In its written order and opinion of April 27, 1984, the board stated in part:
“In this case, the Applicant has proposed hazardous waste treatment technologies and environmental protection technologies and systems for the proposed facility which are exemplary * * *.
“The WTI facility, as proposed, minimizes adverse environmental impacts to such a degree that the Applicant was not obliged to have presented evidence on alternative sites * *
While I applaud the innovative approach taken by WTI to combat hazardous waste disposal problems and the advanced technology it plans to implement in this proposed facility, I believe the choice of a site for this facility is inappropriate because an enormous number of persons would be adversely affected by an unexpected “accident” on this site.
This proposed facility will be located on the bank of one of our great natural resources, the Ohio River. The ecological balance and many lives could be destroyed by an accident of even de minimis proportions because of this location. By way of example one need only look to the millions of Europeans currently affected by the recent contamination of the Rhine. *89Another problem is that the site apparently sits above a one thousand gallon per minute aquifer which is a future high yield source of drinking water for those in Columbiana County. Although there is no evidence that the proposed facility is dependent upon the river or the aquifer, the risks associated with this location can be grave.
The hazardous waste that will be delivered to the plant for disposal by truck and by rail will likely be transported through numerous residential areas and pass by a hospital, schools, taverns, churches and the business district of East Liverpool. The grievous potential for danger engendered by a derailment or highway accident is an additional concern militating against the plant’s proposed location. Recently, near Miamisburg, Ohio, hundreds of people had to be evacuated from their homes following the derailment of a train carrying toxic chemicals. Clearly, in the present case, an alternative site is required.
WTI requests a permit when it cannot describe the exact nature or volume of the hazardous waste it intends to treat, store and dispose. It is unclear from the record how adequate safety precautions can be taken when the mixture of hazardous substances in question is unknown.
The pleas of the citizenry of East Liverpool and surrounding areas have virtually been ignored. Appellants claim all the local governmental bodies are opposed to the proposed location of the facility. This includes a majority of council of East Liverpool, council of Wellsville, Columbiana County Board of Health, Columbiana County Board of Commissioners and the county and municipal governments in Hancock County, West Virginia.
Despite the finding of the board that the proposed facility is exemplary, I believe the widespread effects of a potential disaster on the site are too great and too many questions remain unanswered. Moreover, the board herein seems blinded by the technological sophistication of the plant when time and again human error has managed to overcome “fail-safe” technology from Bhopal to Chernobyl to the Rhine. One cannot and should not presume that the worst will occur. However, proper planning requires fallback measures to ensure that even a “minor” accident by plant management standards does not turn the southern portion of this state into a wasteland. There cannot be any reason good enough, in my view, for the plant’s current proposed location. Prudent land management and conservation are ill served by the decision today.
Accordingly, I will not join in today’s decision and I cannot condone the hasty action by the board in approving the plant site.